DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on October 27, 2020 has been considered by the Examiner and made of record in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (claims 43-45) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-24, and 27-54 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu) (U.S. Patent Application Publication # 2019/0387446 A1) in view of BADIC et al. (hereinafter Badic) (U.S. Patent Application Publication # 2021/0175919 A1).
Regarding claims 1, 22, 43, and 49, Xu teaches and discloses an apparatus and method for wireless communications by a first user equipment (UE) (remote device/UE, figures 1-4; first UE, figure 12) comprising: establishing, based at least in part on the determining (a trigger for path switching; [0106]), a second communication link (relay link/sidelink; figures 1-2) between the first UE and a second UE (relay device/UE, figures 1-4; second UE, figure 13), wherein the second UE is configured to operate as a relay UE for communications between the first UE and the base station via the second communication link; and communicating with the base station via the second communication link and the relay UE ([0008]; [0106]; [0109]; [0121]; figures 1-4; teaches a remote device/UE establishing a link with a second/relay UE and communicating between the remote device/UE and the base station via the established relay link/sidelink and the second/relay UE).
However, Xu may not expressly disclose monitoring, via one or more sensors of the first UE, at least one of a thermal overload condition or an exposure condition associated with a first communication link between the first UE and a base station; determining, based at least in part on the monitoring, that at least one of the thermal overload condition or the exposure condition exceeds a corresponding predetermined switch threshold.
Nonetheless, in the same field of endeavor, Badic teaches and suggests monitoring, via one or more sensors (sensor, figure 24) of the first UE (terminal, figures 1 and 24), at least one of a thermal overload condition or an exposure condition associated with a first communication link between the first UE and a base station (base station, figures 1 and 4) ([0180]; [0181]; teaches monitoring and determining a maximum permissible exposure associated with a first link/beam between the terminal device and base station; figures 1 and 24); determining, based at least in part on the monitoring, that at least one of the thermal overload condition or the exposure condition exceeds a corresponding predetermined switch threshold ([0111]; [0181]; [0182]; teaches determining that the monitored and determined exposure exceeds the exposure threshold).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches monitoring and determining a maximum permissible exposure associated with a first link/beam between the terminal device and base station and determining that the exposure exceeds the exposure threshold as taught by Badic with the method and apparatus for path switching between a first communication link and a second communication link as disclosed by Xu for the purpose of limiting RF/EMR exposure, as suggested by Badic.

Regarding claims 2, 23, 44, and 50, Xu, as modified by Badic, further teaches and discloses establishing the second communication link includes: transmitting a data forwarding request (first message, figure 4) to the base station via the first communication link, wherein the data forwarding request is a trigger for the base station to use the second UE as the relay UE for communications between the base station and the first UE ([0109]; [0133]; [0134]), but may not expressly disclose wherein the first communication link, the second communication link, or both the first communication link and the second communication link comprise millimeter wave carrier frequencies.
Nonetheless, Badic further teaches and suggests wherein the first communication link, the second communication link, or both the first communication link and the second communication link comprise millimeter wave carrier frequencies ([0072]; millimeter wave frequencies).

Regarding claims 3 and 24, Xu, as modified by Badic, further teaches and discloses wherein establishing the second communication link includes: transmitting a need assistance request to the second UE via a pre-established control channel to the second communication link, wherein the need assistance request is a trigger for the second UE to be the relay UE for communications between the first UE and the base station ([0106]; [0126]; teaches the remote device/UE transmitting a control message to the second/relay UE to establishing the relay link/sidelink).

Regarding claims 6 and 27, Xu, as modified by Badic, further teaches and discloses establishing a third communication link between the first UE and a third UE, wherein the third UE is configured to operate as a second relay UE for communications between the first UE and the base station via the third communication link instead of via either the first communication link or the second communication link; and switching to the third communication link for communications between the first UE and the base station ([0108]; [0109]; [0128]; [0129]; teaches and suggests that a relay link/sidelink can be establishing with another relay device/UE).

Regarding claims 7 and 28, Xu, as modified by Badic, further teaches and discloses switching back to the first communication link or the second communication link from the third communication link ([0103]; teaches and suggests switching between a relay link/sidelink and a first, direct link).

Regarding claims 8 and 29, Xu, as modified by Badic, discloses the claimed invention, but may not expressly disclose continuing to monitor at least one of the thermal overload condition or the exposure condition after establishing the second communication link; determining, based at least on the continued monitoring, that the thermal overload condition or the exposure condition that exceeded the predetermined switch threshold has mitigated and is lower than a predetermined operation threshold; and switching back to the first communication link based at least in part on the thermal overload condition or the exposure condition that exceeded the predetermined switch threshold being lower than the predetermined operation threshold.
Nonetheless, Badic further teaches and suggests continuing to monitor at least one of the thermal overload condition or the exposure condition after establishing the second communication link; determining, based at least on the continued monitoring, that the thermal overload condition or the exposure condition that exceeded the predetermined switch threshold has mitigated and is lower than a predetermined operation threshold; and switching back to the first communication link based at least in part on the thermal overload condition or the exposure condition that exceeded the predetermined switch threshold being lower than the predetermined operation threshold ([0111]; [0181]; [0182]; teaches determining that the monitored and determined exposure exceeds the exposure threshold and switching channels appropriately based on the exposure threshold).

Regarding claims 9 and 30, Xu, as modified by Badic, discloses the claimed invention, but may not expressly disclose wherein the one or more sensors include at least one thermal sensor configured to measure at least one of a UE skin temperature, a core temperature of a user device, a temperature of an antenna module associated with the first communication link, a temperature of a radio frequency integrated circuit associated with the antenna module used to establish the first communication link, or combinations thereof.
Nonetheless, Badic further teaches and suggests wherein the one or more sensors include at least one thermal sensor configured to measure at least one of a UE skin temperature, a core temperature of a user device, a temperature of an antenna module associated with the first communication link, a temperature of a radio frequency integrated circuit associated with the antenna module used to establish the first communication link, or combinations thereof ([0177]; [0178]; [0179]; [0181]; teaches the sensor determining RF/EMR exposure).

Regarding claims 10 and 31, Xu, as modified by Badic, discloses the claimed invention, but may not expressly disclose wherein the one or more sensors include at least one exposure sensor configured to measure radio frequency radiation exposure via at least one of local averaging, spatial averaging, temporal averaging, or combinations thereof.
Nonetheless, Badic further teaches and suggests wherein the one or more sensors include at least one exposure sensor configured to measure radio frequency radiation exposure via at least one of local averaging, spatial averaging, temporal averaging, or combinations thereof ([0177]; [0178]; [0179]; [0181]; teaches the sensor determining RF/EMR exposure).

Regarding claims 11 and 32, Xu, as modified by Badic, further teaches and discloses wherein the first UE uses a first antenna module for the first communication link and uses a second antenna module different from the first antenna module for the second communication link ([0443]; interfaces, figure 11).

Regarding claims 12 and 33, Xu, as modified by Badic, further teaches and discloses wherein the communications between the first UE and the base station via the second communication link are security- or privacy-encoded ([0005]; the communication of data is security encoded).

Regarding claims 13, 34, 45, and 51, Xu teaches and discloses an apparatus and method for wireless communications by a base station (base station, figure 1-4), comprising: establishing a first communication link with a first user equipment (UE) (remote device/UE, figures 1-4; first UE, figure 12) (figure 2A-B; link between the remote device/UE and the base station); establishing a second communication link with a second UE (relay device/UE, figures 1-4; second UE, figure 13) (figure 2A-B; link between the relay device/UE and the base station); and receiving a message (first message) from the first UE that communications between the first UE and the base station are to be relayed by the second UE via the second communication link ([0008]; [0106]; [0109]; [0121]; figures 1-4; teaches a remote device/UE establishing a link with a second/relay UE and communicating between the remote device/UE and the base station via the established relay link/sidelink and the second/relay UE).
However, Xu may not expressly disclose the message being based at least in part on a thermal overload condition or an exposure condition associated with the first communication link at the first UE.
Nonetheless, in the same field of endeavor, Badic teaches and suggests the message being based at least in part on a thermal overload condition or an exposure condition associated with the first communication link at the first UE (terminal, figures 1 and 24) ([0111]; [0180]; [0181]; [0182]; teaches monitoring and determining a maximum permissible exposure associated with a first link/beam between the terminal device and base station and determining that the monitored and determined exposure exceeds the exposure threshold).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches monitoring and determining a maximum permissible exposure associated with a first link/beam between the terminal device and base station and determining that the exposure exceeds the exposure threshold as taught by Badic with the method and apparatus for path switching between a first communication link and a second communication link as disclosed by Xu for the purpose of limiting RF/EMR exposure, as suggested by Badic.

Regarding claims 14, 35, and 52, Xu, as modified by Badic, further teaches and discloses receiving a data forwarding request (first message, figure 4) generated by the first UE, wherein the data forwarding request is a trigger for the base station to use the second UE as a relay UE for communications between the base station and the first UE ([0109]; [0133]; [0134]), but may not expressly disclose wherein the first communication link, the second communication link, or both the first communication link and the second communication link comprise millimeter wave carrier frequencies.
Nonetheless, Badic further teaches and suggests wherein the first communication link, the second communication link, or both the first communication link and the second communication link comprise millimeter wave carrier frequencies ([0072]; millimeter wave frequencies).

Regarding claims 15 and 36, Xu, as modified by Badic, further teaches and discloses establishing a third communication link with a third UE; and receiving a message from the first UE that communications between the first UE and the base station are to be relayed by the third UE via the third communication link ([0108]; [0109]; [0128]; [0129]; teaches and suggests that a relay link/sidelink can be establishing with another relay device/UE).

Regarding claims 16 and 37, Xu, as modified by Badic, further teaches and discloses receiving, from the first UE via the first communication link or the second communication link, an identifier of the second UE ([0135]; teaches identifier of the second/relay UE).

Regarding claims 17, 38, 47, and 53, Xu teaches and discloses an apparatus and method for wireless communications by a user equipment (UE) operating as a relay UE (relay device/UE, figures 1-4; second UE, figure 13), the method comprising: establishing a first communication link with a base station (base station, figure 1-4) (figure 2A-B; link between the relay device/UE and the base station); establishing a second communication link with a second UE (remote device/UE, figures 1-4; first UE, figure 12) (figure 2A-B; link between the remote device/UE and the relay device/UE); and relaying, over the first communication link and the second communication link, data between the second UE and the base station ([0008]; [0106]; [0109]; [0121]; figures 1-4; teaches a remote device/UE establishing a link with a second/relay UE and communicating between the remote device/UE and the base station via the established relay link/sidelink and the second/relay UE).
However, Xu may not expressly disclose a thermal overload condition or an exposure condition associated with a third communication link between the second UE and the base station.
Nonetheless, in the same field of endeavor, Badic teaches and suggests a thermal overload condition or an exposure condition associated with a third communication link between the second UE and the base station (terminal, figures 1 and 24) ([0111]; [0180]; [0181]; [0182]; teaches monitoring and determining a maximum permissible exposure associated with a first link/beam between the terminal device and base station and determining that the monitored and determined exposure exceeds the exposure threshold).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches monitoring and determining a maximum permissible exposure associated with a first link/beam between the terminal device and base station and determining that the exposure exceeds the exposure threshold as taught by Badic with the method and apparatus for path switching between a first communication link and a second communication link as disclosed by Xu for the purpose of limiting RF/EMR exposure, as suggested by Badic.

Regarding claims 18, 39, 48, and 54, Xu, as modified by Badic, further teaches and discloses wherein establishing the second communication link includes: receiving a need assistance request from the second UE via a control channel associated with the second communication link, wherein the need assistance request is a trigger for the relay UE to relay communications between the second UE and the base station ([0106]; [0126]; teaches the remote device/UE transmitting a control message to the second/relay UE to establishing the relay link/sidelink), but may not expressly disclose wherein at least one of the first communication link, the second communication link, or the third communication link comprises millimeter wave carrier frequencies.
Nonetheless, Badic further teaches and suggests wherein at least one of the first communication link, the second communication link, or the third communication link comprises millimeter wave carrier frequencies ([0072]; millimeter wave frequencies).

Regarding claims 19 and 40, Xu, as modified by Badic, further teaches and discloses receiving an identifier request from the second UE; and sending an identifier of the relay UE to the second UE based on the identifier request ([0135]; [0143]; teaches identifier of the second/relay UE).

Regarding claims 20 and 41, Xu, as modified by Badic, further teaches and discloses relaying, via the first communication link and the second communication link, a message from the second UE to the base station, the message including an identifier of the relay UE ([0135]; [0143]; teaches identifier of the second/relay UE).

Regarding claims 21 and 42, Xu, as modified by Badic, further teaches and discloses relaying, to the base station via the first communication link and the second communication link, a data forwarding request (first message, figure 4) generated by the second UE, wherein the data forwarding request is a trigger for the base station to relay communications between the base station and the second UE via the relay UE ([0109]; [0133]; [0134]).

Claims 4, 5, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu) (U.S. Patent Application Publication # 2019/0387446 A1) in view of BADIC et al. (hereinafter Badic) (U.S. Patent Application Publication # 2021/0175919 A1), and further in view of Ahmad et al. (hereinafter Ahmad) (U.S. Patent Application Publication # 2020/0107381 A1).
Regarding claims 4 and 25, Xu, as modified by Badic, discloses the claimed invention, but may not expressly disclose wherein establishing the second communication link includes: selecting the second UE from a list of available UEs identified in a database; and transmitting an identifier of the second UE to the base station via the first communication link.
Nonetheless, in the same field of endeavor, Ahmad teaches and suggests wherein establishing the second communication link includes: selecting the second UE from a list of available UEs identified in a database; and transmitting an identifier of the second UE to the base station via the first communication link ([0098]; teaches selecting from a list of available relay UEs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaches selecting from a list of available UEs as taught by Ahmad with the method and apparatus for path switching between a first communication link and a second communication link as disclosed by Xu, as modified by Badic, for the purpose of improving the connection to the base station by selecting the best relay UE among a group of potential relay UEs near the remote UE, as suggested by Ahmad.

Regarding claims 5 and 26, Xu, as modified by Badic and Ahmad, discloses the claimed invention, but may not expressly disclose wherein: selecting the second UE from the list of available UEs is based at least in part on at least one of a location of the second UE, a proximity of the second UE to the first UE, an antenna module and associated radio frequency integrated circuitry used to control the second communication link by the first UE, a direction of a relay link or a beam-related information associated with establishing the second communication link, a data size of a payload to communicate via the second UE, a priority associated with the payload, a link budget associated with the second UE, or combinations thereof.
Nonetheless, Ahmad further teaches and suggests wherein: selecting the second UE from the list of available UEs is based at least in part on at least one of a location of the second UE, a proximity of the second UE to the first UE, an antenna module and associated radio frequency integrated circuitry used to control the second communication link by the first UE, a direction of a relay link or a beam-related information associated with establishing the second communication link, a data size of a payload to communicate via the second UE, a priority associated with the payload, a link budget associated with the second UE, or combinations thereof ([0098]; teaches selecting from a list of available relay UEs).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
November 4, 2022